UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 02-6088



LAWRENCE E. WILLIAMS, JR.,

                                              Plaintiff - Appellant,

          versus


STATE OF MARYLAND DEPARTMENT OF PUBLIC SAFETY
AND   CORRECTIONAL   SERVICES;   WILLIAM   W.
SONDERVAN, Ed. D., Commissioner (in his
official and individual capacity),

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Alexander Harvey II, Senior District Judge.
(CA-00-3779-H)


Submitted:   May 16, 2002                     Decided:   May 23, 2002


Before NIEMEYER, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lawrence E. Williams, Jr., Appellant Pro Se. John Joseph Curran,
Jr., Attorney General, Stephanie Judith Lane-Weber, Assistant
Attorney General, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Lawrence E. Williams, Jr., appeals the district court’s order

denying relief on his complaint filed under 42 U.S.C.A. § 1983

(West Supp. 2001) and Title II of the Americans with Disabilities

Act (ADA), 42 U.S.C. §§ 12131-12134 (1994).   We have reviewed the

record and the district court’s opinion and find no reversible

error.   Accordingly, we affirm on the reasoning of the district

court that Williams’ claims lack merit.   See Williams v. Maryland

Dep’t of Pub. Safety, No. CA-00-3779-H (D. Md. Dec. 3, 2001).   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                2